     Case 3:19-cv-01740-AJB-AGS Document 10 Filed 02/02/21 PageID.66 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Collette Stark,                                 Case No.: 3:19-cv-01740-AJB-AGS
                                        Plaintiff,
12
                                                     ORDER RE DEFAULT JUDGMENT
     v.
13
     Bridgepoint Benefits, LLC,                      (Doc. No. 7)
14
                                      Defendant.
15
16         On January 25, 2021, the Court granted Plaintiff Collette Stark’s (“Plaintiff”) motion
17   for default judgment. (Doc. Nos. 7, 8.) However, because of the ambiguity as to the amount
18   of damages Plaintiff sought—Plaintiff sought $0 in damages in her motion, while she
19   sought $1,500 per violation in her Complaint—the Court ordered supplemental briefing,
20   directing Plaintiff to clarify this point. (Doc. No. 8 at 8.) On January 28, 2021, Plaintiff
21   filed supplemental briefing in response to the Court’s order. (Doc. No. 9.) Bridgepoint
22   Benefits, LLC (“Defendant”) has not responded or otherwise appeared in this litigation.
23   This order follows.
24   I.    BACKGROUND
25         Plaintiff brings an action against Defendant alleging violation of the Telephone
26   Consumer Protection Act (“TCPA”). (Complaint (“Compl.”, Doc. No. 1.) Plaintiff alleges
27   Defendant called and texted Plaintiff using an automatic telephone dialing system
28   (“ATDS”) without her consent. (Id. ¶ 1.) The allegations state that on September 4 and 10,
                                                1
                                                                              3:19-cv-01740-AJB-AGS
     Case 3:19-cv-01740-AJB-AGS Document 10 Filed 02/02/21 PageID.67 Page 2 of 4



1    2019, Shawne Malone, sole owner of Defendant corporation, placed autodialed and
2    prerecorded calls to Plaintiff’s cellphone, advertising student loan forgiveness, reduction
3    or elimination, without her prior express consent. (Id. ¶ 2.)
4    II.   DISCUSSION
5          Plaintiff seeks default judgment in the amount of “$9,000 along with an injunction
6    prohibiting Defendant from violating the TCPA.” (Doc. No. 9 at 3.) Both § 227(b) and
7    § 227(c) of the TCPA provide that, in lieu of actual damages, a plaintiff may request
8    statutory damages of up to $500 per violation. Courts considering the issue have allowed
9    separate recoveries for an ATDS violation and one for a violation of the Do Not Call list,
10   even if the violations occurred in the same telephone call. See, e.g., Heidarpour v. Empire
11   Capital Funding Grp., Inc., No. 18-cv-250-YGR (KAW), 2018 WL 6809186, at *6 (N.D.
12   Cal. Oct. 25, 2018); Roylance v. ALG Real Estate Servs., Inc., No. 5: 14-cv-2445-PSG,
13   2015 WL 1522244, at *10 (N.D. Cal. Mar. 16, 2015) (“[T]he fact that the statute includes
14   separate provisions for statutory damages in subsections (b) and (c) suggests that a plaintiff
15   could recover under both.”).
16         Here, Plaintiff explains, “Complaint paragraph 4 sets forth that an employee of
17   Defendant called Plaintiff on September 10, 2019, in violation of the TCPA, two times that
18   day. Plaintiff also set forth in paragraph 6 of the Complaint that Defendant called again on
19   September 4, 2019 at 9:33 AM.” (Doc. No. 9 at 2.) Plaintiff goes on to say that she seeks
20   damages for violations of both 47 U.S.C. § 227(b)(l) and 47 U.S.C. § 227(c)(5). (Id.) This
21   Court agrees that under authority within the Ninth Circuit, separate recoveries may be
22   allowed for each violation. Thus, Plaintiff may recover $3,000.00 total for the three calls
23   made to Plaintiff in violation of the two separate sections of the TCPA—47 U.S.C.
24   § 227(b)(l) and 47 U.S.C. § 227(c)(5).
25         If the Court finds that Defendant willfully or knowingly violated the TCPA, the
26   Court may, in its discretion, treble the amount of the award to $1,500.00 per telephone call.
27   47 U.S.C. §§ 227(B)(3)(c); Sapan v. Authority Tax Servs., LLC, No. 13-cv-2782 JAH
28   (JLB), 2014 WL 12493282, at *2 (S.D. Cal. July 15, 2014). Plaintiff argues that Defendant
                                               2
                                                                               3:19-cv-01740-AJB-AGS
     Case 3:19-cv-01740-AJB-AGS Document 10 Filed 02/02/21 PageID.68 Page 3 of 4



1    willfully or knowingly “failed to provide a copy of the DNC policy as they were in email
2    contact with each other. Plaintiff tried to settle this matter, but Defendant did not want to
3    engage further after they reached an impasse.” (Doc. No. 9 at 3.) In its discretion, the Court
4    declines to award treble damages. The damages award of $3,000.00 is sufficient to deter
5    future violations given the minimal number of calls at issue. Also, Plaintiff provides no
6    evidence that Defendant has previously been sued for violating the TCPA or that $3,000.00
7    will be considered trivial and thus not deter future misconduct. See Heidorn v. BDD Mktg.
8    & Mgmt. Co., LLC, No. C-13-00229 JCS, 2013 WL 6571629, at *17 (N.D. Cal. Aug. 19,
9    2013), report and recommendation adopted, No. 13-cv-00229-YGR, 2013 WL 6571168
10   (N.D. Cal. Oct. 9, 2013) (denying treble damages where plaintiff did not provide evidence
11   that the defendant was previously sued under the TCPA or that the statutory minimum
12   would be trivial to the defendant).
13          Lastly, injunctive relief is available under the TCPA. See 47 U.S.C. §§ 227(b)(3)(A),
14   227(c)(5)(A). Because the TCPA authorizes such relief, irreparable injury need not be
15   shown. See Heidorn, 2013 WL 6571629 at *18; United States v. Laerdal Mfg. Corp., 73
16   F.3d 852, 855 (9th Cir. 1995) (“[A] statutory injunction may be imposed when a violation
17   of a statute has been or is about to be committed.”). Here, Plaintiff has established enough
18   to demonstrate entitlement to injunctive relief. Thus, the request for an injunction is
19   GRANTED.
20   III.   CONCLUSION
21          For the above-stated reasons, Plaintiff’s motion for default judgment is GRANTED,
22   in the amount of $3,000.00. (Doc. No. 7.) In addition, the Court enters the following
23   permanent injunction:
24          Bridgepoint Benefits, LLC is permanently enjoined and restrained from directly or
25          indirectly engaging in any of the following acts:
26          1) Calling, or sending any text message, using an automatic telephone dialing
27             system, or an artificial or prerecorded voice message, to Collette Stark’s phone
28
                                                   3
                                                                               3:19-cv-01740-AJB-AGS
     Case 3:19-cv-01740-AJB-AGS Document 10 Filed 02/02/21 PageID.69 Page 4 of 4



1            number (619-347-0726) without Collette Stark’s prior express consent in
2            violation of the TCPA; and
3         2) Calling or sending any text message to Collette Stark’s phone number (619-347-
4            0726), while her number is registered on the national do-not-call registry, in
5            violation of the TCPA.
6
7         IT IS SO ORDERED.
8    Dated: February 2, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
                                                                         3:19-cv-01740-AJB-AGS
